PER CURIAM.
This appeal is by the petitioner below from a judgment of dissolution of marriage. The appellant contends the court erred in denying her claims of special equity in the husband’s interest in their jointly-owned residence property and in a business owned by the husband, and that the alimony awarded to her was insufficient.
On consideration thereof in the light of the record, briefs and arguments, we hold no reversible error has been shown. The holding of the trial court that the wife is not entitled to such special equities was supported by competent evidence. The award of permanent alimony made to the wife was not shown to have represented an abuse of the sound judicial discretion of the court for determining the amount of alimony to be allowed.
Affirmed.